



WARNING

The President
of the panel hearing this appeal directs that the following should be attached
to the file:

An order restricting publication in this
proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
of the
Criminal Code
shall continue.  These sections of
the
Criminal Code
provide:

486.4(1)       Subject to subsection
(2), the presiding judge or justice may make an order directing that any
information that could identify the victim or a witness shall not be published
in any document or broadcast or transmitted in any way, in proceedings in
respect of

(a)     any of the following
offences;

(i)      an
offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
offence under this Act, as it read at any time before the day on which this
subparagraph comes into force, if the conduct alleged involves a violation of
the complainants sexual integrity and that conduct would be an offence
referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
the same proceeding, at least one of which is an offence referred to in
paragraph (a).

(2)     In proceedings in respect of
the offences referred to in paragraph (1)(a) or (b), the presiding judge or
justice shall

(a)     at the first reasonable
opportunity, inform any witness under the age of eighteen years and the victim
of the right to make an application for the order; and

(b)     on application made by
the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
in proceedings in respect of an offence other than an offence referred to in
subsection (1), if the victim is under the age of 18 years, the presiding judge
or justice may make an order directing that any information that could identify
the victim shall not be published in any document or broadcast or transmitted
in any way.

(2.2) In proceedings in respect of
an offence other than an offence referred to in subsection (1), if the victim
is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
the victim of their right to make an application for the order; and

(b) on application of the victim
or the prosecutor, make the order.

(3)     In proceedings in respect of
an offence under section 163.1, a judge or justice shall make an order
directing that any information that could identify a witness who is under the
age of eighteen years, or any person who is the subject of a representation,
written material or a recording that constitutes child pornography within the
meaning of that section, shall not be published in any document or broadcast or
transmitted in any way.

(4)     An order made under this
section does not apply in respect of the disclosure of information in the
course of the administration of justice when it is not the purpose of the
disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s.  8(3)(b);
2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.  13,
s. 18.

486.6(1)       Every person who
fails to comply with an order made under subsection 486.4(1), (2) or (3) or
486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
order referred to in subsection (1) applies to prohibit, in relation to
proceedings taken against any person who fails to comply with the order, the
publication in any document or the broadcasting or transmission in any way of
information that could identify a victim, witness or justice system participant
whose identity is protected by the order. 2005, c. 32, s. 15.





COURT OF APPEAL FOR ONTARIO

CITATION: R. v. C.K., 2021 ONCA 420

DATE: 20210614

DOCKET: C66065

Benotto, Trotter and Nordheimer
JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

C.K.

Appellant

C.K., in person

Richard Litkowski, duty counsel

Manasvin Goswami, for the respondent

Heard: June 9, 2021 by video
conference

On appeal from the sentence imposed on
November 2, 2018 by Justice J. Wright of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

C.K. pleaded guilty to what the trial judge described as a brutal and
savage beating of a female who had come to his home to use drugs. He was
sentenced to six years to be served concurrently on convictions for assault,
assault causing bodily harm, sexual assault and unlawful confinement. He
appeals the sentence and raises two issues.

[2]

First, he submits that the trial judge miscalculated the pre-sentence
custody and consequently, he did not receive the proper credit for time served.
C.K. was in pre-sentence custody from September 12, 2016 until November 2, 2018.
We have calculated that amounts to 781 days. He was given credit for 782 days
at 1:1.5. We see no error in the calculation

[3]

Second, C.K. submits that his sentence should be either stayed or
reduced because of the ten-month delay from conviction to sentence. He relies
on this courts decision in
R. v. Charley
2019
ONCA 726 which set a presumptive ceiling of a five-month delay. We note at the
outset that
Charley
post-dated the sentencing
so that the transitional exceptional circumstances set out in a typical
Jordan
analysis would apply. Here, the guilty plea was
February 1, 2018. Following the plea, the appellant brought an application to
strike the plea. That application was dismissed on May 3, 2018. He was
sentenced on November 2, 2018. Therefore, three months of the ten-month delay
between conviction and sentence was attributable to the appellants application.
The remaining delay related to the fact that the appellant fired his counsel
and obtained the
Gladue
Report. The total delay
in the circumstances is not unreasonable.

[4]

Leave to appeal sentence is allowed, but the sentence
appeal is dismissed.

M.L. Benotto J.A.

Gary Trotter J.A.

I.V.B. Nordheimer J.A.


